Citation Nr: 1419958	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for a skin rash on both legs, claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to December 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2012 the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a skin rash on both legs, as due to asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  

FINDING OF FACT

On the record during the March 19, 2012, Board hearing, the Veteran requested that his appeal with respect to the claims for service connection for low back and bilateral shoulder disabilities be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to the claims for service connection for low back and bilateral shoulder disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the veteran or by the authorized representative.  38 C.F.R. § 20.204 (2013).  

On the record during the March 19, 2012, Board hearing, the Veteran requested withdrawal of his appeal with respect to the claims for service connection for low back and bilateral shoulder disabilities.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and they must be dismissed.  


ORDER

The appeal with respect to the claim for service connection for a low back disability is dismissed.  

The appeal with respect to the claim for a bilateral shoulder disability is dismissed.  


REMAND

The Board finds that further development is needed on the remaining claim for service connection for a skin rash.  The Veteran's sole contention is that his rash began while on active duty in Korea.  

A November 1986 service medical record notes that the Veteran sought treatment for a rash that was thought to be eczema or psoriasis.  Post-service treatment records since 2002 show that the Veteran has a history of treatment for a skin rash on both lower legs.  There have been different diagnoses given for the Veteran's rash to include eczema, psoriasis, contact dermatitis, and seborrhea.  

Throughout the appeals period the Veteran has consistently stated that his current rash began on active duty and his symptoms have remained constant since active duty.  A November 2010 statement from the Veteran's wife indicates that she noticed the Veteran's skin rash in the 1970's and that it has persisted since then.  A January 2011 statement from Dr. Salcedo notes that the Veteran was a patient since 2008 and suffered from chronic eczema of both lower legs.  

Given the above, the record shows the Veteran has reported that he has experienced symptoms related to his current skin rash in service and since his discharge from service.  The evidence also shows that the Veteran has several diagnoses of a skin condition.  The Veteran's reports of relevant symptomatology in and after service can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, as a result of the above findings, the Board finds that an examination and opinion are needed to determine whether the Veteran's currently diagnosed skin condition is related to his active military service.  38 U.S.C.A. § 5103A(d) (West 2002).  




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine a diagnosis of his current skin rash.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed skin rash is related to Agent Orange exposure or otherwise related to active service.  Any and all special studies or tests deemed necessary must be conducted.  

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


